664 F.2d 1049
Bernard Thomas BLACKWELL, Petitioner-Appellant,v.Charles ANDERSON, Warden, Respondent-Appellee.
No. 81-1274.
United States Court of Appeals,Sixth Circuit.
Argued Oct. 9, 1981.Decided Nov. 23, 1981.

Carl Ziemba, Detroit, Mich., for petitioner-appellant.
Frank J. Kelley, Atty. Gen. of Michigan, Robert A. Derengoski, Sol. Gen., Thomas L. Casey, Asst. Atty. Gen., Lansing, Mich., for respondent-appellee.
Before EDWARDS, Chief Circuit Judge, KENNEDY, Circuit Judge, and CECIL, Senior Circuit Judge.
PER CURIAM.


1
Petitioner in this case appeals from a judgment denying his habeas corpus petition filed under 28 U.S.C. § 2254 (1976).  Petitioner had been convicted of first degree murder and possessing a firearm during the commission of a felony.  He seems to contend that at best the proofs presented by the government at his trial would serve to sustain a conviction for second degree murder.


2
Our review of this record, however, shows that there is more than ample evidence for the jury to find the following facts.  On the date in question defendant went to the apartment of one Charles Thompson at 3 a. m. with three other men.  Defendant kicked the door in.  One of the other men, Pippin, shot Thompson three times.  Defendant then told Pippin, the man who had shot Thompson, to make sure that Thompson was dead.  Thereupon Pippin went back and shot Thompson three more times.


3
We believe that the jury could appropriately have found the necessary intent and participation in this murder to support the first degree murder conviction.  Further, we find in this record no prosecutorial abuse, ineffective assistance of counsel, or erroneous ruling by the trial judge which served to deprive appellant of any federal constitutional right.


4
The judgment of the District Court is therefore affirmed.